The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]).
The plaintiff Brian G. Nelson was entitled to his commission since there was no admissible proof adduced at the trial to support the defendant’s bare assertion that Nelson shared his commission with the buyers of the defendant’s house. In any event, the defendant failed to show that he suffered any damages (see Douglas Holly, Inc. v Rice, 161 AD2d 560).
The defendant’s remaining contentions are either without merit or need not be reached in light of our determination. Florio, J.P., S. Miller, Townes and Cozier, JJ., concur.